Case: 21-10143     Document: 00516334489         Page: 1     Date Filed: 05/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 26, 2022
                                  No. 21-10143
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Daniel Neal,

                                                           Plaintiff—Appellant,

                                       versus

   Kevin Foley, Senior Warden; Jade Gonzales, Unit
   Grievance Investigator; Damon Andrews; Michael
   Venable; B. Barnett,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:17-cv-00232


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Plaintiff Daniel Neal appeals the district court’s dismissal with
   prejudice of his civil rights claim against various employees within or
   supervising the prison where he is serving his sentence. The district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10143       Document: 00516334489       Page: 2   Date Filed: 05/26/2022




                                  No. 21-10143


   assessed his complaint under 28 U.S.C. §§ 1915A and 1915(e)(2) and
   concluded that the claim was frivolous. We concur in the decision of the
   district court.
          AFFIRMED.




                                       2